ORDER

PER CURIAM.
Fred E. Christian (Christian) appeals pro se from the judgment granting the motion of the St. Louis Board of Police Commissioners, et. al. (Board) for Judgment on the Pleadings, or, Alternatively, for Summary Judgment and dismissing Christian’s cause of action with prejudice. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).